Appeal from an order of the Supreme Court at Special Term, entered March 30, 1976 in Rensselaer County, which denied a motion for examination against defendant to recover a judgment. We take judicial notice and the Attorney-General’s office by affirmation now concedes that a judgment had in fact been entered in the office of the Clerk of the County of Rensselaer in favor of plaintiff against defendant on January 15, 1973. Therefore, we are constrained to reverse and remit the matter to Special Term for further proceedings. Order reversed, on the law and the facts, without costs, and matter remitted to Special Term for further proceedings. Koreman, P. J., Greenblott, Main, Larkin and Herlihy, JJ., concur.